 1    WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Ewing Redmond Samuels,                            No. CV-19-02754-PHX-ROS (ESW)
10                 Petitioner,                         ORDER
11   v.
12   Charles L Ryan, et al.,
13                 Respondents.
14
15
16          The Court has reviewed Petitioner’s “Motion for Appointment of Advisory
17   Counsel” (Doc. 21).
18          “Indigent state prisoners applying for habeas corpus relief are not entitled to
19   appointed counsel unless the circumstances of a particular case indicate that appointed
20   counsel is necessary to prevent due process violations.” Chaney v. Lewis, 801 F.2d 1191,
21   1196 (9th Cir. 1986). However, the Court has discretion to appoint counsel when “the
22   interests of justice so require.” 18 U.S.C. § 3006A (a) (2) (B). “In deciding whether to
23   appoint counsel in a habeas proceeding, the district court must evaluate the likelihood of
24   success on the merits as well as the ability of the petitioner to articulate his claims pro se
25   in light of the complexity of the legal issues involved.” Weygandt v. Look, 718 F.2d 952,
26   954 (9th Cir. 1983) (per curiam) (citations omitted). “Neither of these considerations is
27   dispositive and instead must be viewed together.” Palmer v. Valdez, 560 F.3d 965, 970
28   (9th Cir. 2009).
 1          Having considered both elements, Petitioner has not shown that the interests of
 2   justice require the appointment of counsel in this case. Petitioner has not demonstrated a
 3   likelihood of success on the merits, nor has he shown that he is experiencing difficulty in
 4   litigating this case because of the complexity of the issues involved. Petitioner’s filings
 5   with the Court indicate that Petitioner is capable of navigating this proceeding and
 6   presenting cogent arguments to the Court. Petitioner is in a position no different than
 7   many pro se prisoner litigants. Should the Court determine that an evidentiary hearing in
 8   this matter is required or counsel is necessary for the effective utilization of discovery
 9   procedures, counsel may be appointed. See Rules 6(a) and 8(c), 28 U.S.C. foll. § 2254.
10   Petitioner’s Motion (Doc. 21) will be denied.
11          The Court also has reviewed Petitioner’s “Motion for Federal Investigation into
12   the Death of Royce Emmett Walker” (Doc. 22), which is construed as a motion for
13   discovery.
14          Although a habeas proceeding is a civil suit, a habeas petitioner “does not enjoy
15   the presumptive entitlement to discovery of a traditional civil litigant.” Rich v. Calderon,
16   187 F.3d 1064, 1068 (9th Cir. 1999); Bracy v. Gramley, 520 U.S. 899, 904 (1997)
17   (stating that unlike other civil litigants, a habeas corpus petitioner is not entitled to broad
18   discovery). A court considering a habeas corpus petition is ordinarily limited to the state
19   court record.   See Cullen v. Pinholster, 563 U.S. 170, 180 (2011) (holding that “review
20   under § 2254(d)(1) is limited to the record that was before the state court that adjudicated
21   the claim on the merits”). Yet under Rule 6(a) of the Rules Governing § 2254 Cases, 28
22   U.S.C. foll. § 2254, a court may grant a habeas petitioner’s discovery request upon a
23   showing of good cause. Bracy, 520 U.S. at 904. Good cause exists “where specific
24   allegations before the court show reason to believe that the petitioner may, if the
25   facts are fully developed, be able to demonstrate that he is entitled to relief.” Id. at
26   908-09. The Ninth Circuit Court of Appeals has advised that courts “should not
27   allow prisoners to use federal discovery for fishing expeditions to investigate mere
28   speculation.” Calderon v. U.S. Dist. Court for the Northern Dist. Of California, 98 F.3d


                                                  -2-
 1   1102, 1106 (9th Cir. 1996). The Court does not find good cause to allow Petitioner to
 2   conduct discovery. Accordingly, Petitioner’s Motion (Doc. 22) will be denied.
 3         Based on the foregoing,
 4         IT IS ORDERED denying Petitioner’s “Motion for Appointment of Advisory
 5   Counsel” (Doc. 21).
 6         IT IS FURTHER ORDERED denying Petitioner’s “Motion for Federal
 7   Investigation into the Death of Royce Emmett Walker” (Doc. 22).
 8         Dated this 26th day of September, 2019.
 9
10
11                                                    Honorable Eileen S. Willett
12                                                    United States Magistrate Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-
